Citation Nr: 1115700	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-11 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertensive heart disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from September 1963 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) following an April 2010 decision of the Court of Appeals for Veterans Claims (CAVC or the "Court") affirming in part and remanding in part a September 2008 Board decision.  The matter was originally before the Board on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran had a hearing before the Board in February 2008 and the transcript is of record.

The April 2010 CAVC decision affirmed the Board's September 2008 decision denying entitlement to service connection for diabetes mellitus, type II, also claimed as due to Agent Orange exposure.  Accordingly, this matter is no longer before the Board here.  The Court decision, in contrast, set aside and remanded the claim seeking entitlement to service connection for hypertensive heart disease.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The April 2010 CAVC decision set aside and remanded the Board's September 2008 denial of the Veteran's claim seeking entitlement to service connection for hypertensive heart disease finding further development may be necessary.

That is, the Veteran claims he first suffered hypertensive symptoms in the military and was first formally treated for hypertension six to eight months after separation.  

The CAVC remanded this claim seeking further consideration of the credibility of the Veteran's statements and whether the Veteran should be afforded VA examination is warranted.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.
 
In this case, service treatment records indicate the Veteran was treated for an upper respiratory infection in January and February 1964 after complaining of a sore throat and coughing up blood (although no blood was found on examination).  At that time, the Veteran's blood pressure was 120 over 80 and chest x-rays were negative.  On separation, in February 1968, the Veteran's blood pressure was again 120 over 80 with no diagnosable cardiovascular condition.  The examiner at that time, however, noted the Veteran's past complaints of chest pain, which was indicated as "probably due to smoking excessively."  It was further noted that the last episode was "six months ago" with no complications or sequeleae.  The Veteran also complained of dizziness episodes three months prior.  Despite these complaints, the examiner on separation could find no physical abnormality.

After service, again, the Veteran claims he sought treatment from a private physician, Dr. Wheeler, for high blood pressure six to eight months after separation.  The AMC should make efforts to obtain these records, to the extent they are still available.

Rather, the medical evidence indicates the Veteran was seen in a private emergency room in July 1993 with high blood pressure and complaints of chest pain.  At that time, the Veteran was diagnosed with pneumonia.  Tests revealed a "normal" looking heart at that time.

The first documented evidence of heart-related illness specifically is August 1997, when the Veteran was hospitalized for high blood pressure and chest pains.  The physician at that time diagnosed the Veteran with hypertension and hypertensive congestive heart failure with suspected diastolic dysfunction with a reported history of hypertension since 1971, which had been untreated, and a reported history of congestive heart failure since 1994, also untreated.  

Service connection can be established by affirmative evidence showing inception or aggravation of the claimed disability during service or through statutory presumption. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In this case, there is a potentially applicable statutory presumption, which indicates certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service and, therefore, may be service connected as a matter of presumption.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hypertension and hypertensive heart disease may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  

As indicated above, the Veteran separated from the military in April 1968 and claims he sought treatment for high blood pressure as early as six to eight months after separation from the military.  In contrast, a 1997 medical record notes a history of hypertension stemming back to 1971, three years after separation from the military. 

In any case, in light of the Veteran's in-service treatment for an upper respiratory infection and complaints of chest pains and dizziness and his post-service history of hypertension possibly dating back to shortly after service, a VA examination is warranted.

The Board further notes on further examination of the claims folder, the Veteran indicated to a VA physician in June 1998 that he had, at that time, applied for Social Security Administration (SSA) disability benefits, but benefits were denied. 

The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that a veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), emphasizes the need for VA to obtain records from other Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Under the circumstances presented here, the RO should request the Veteran's SSA medical records in conjunction with his SSA disability claim.

The AMC should also take this opportunity to obtain recent VA outpatient treatment records from September 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VA Medical Centers/Outpatient Clinics in No. Little Rock, Arkansas from September 2006 to the present as well as any private treatment identified, to include records from Dr. Wheeler from 1968 to 1997.  All efforts to obtain VA records should be fully documented and the VA facility must provide a negative response if records are not available.

2.  Contact the Social Security Administration for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with the Veteran's claim and denial of SSA disability benefits.  Any attempts to obtain records that are ultimately unsuccessful, should be documented in the claims folder.

3.  After obtaining the above records, to the extent available, schedule the Veteran for an appropriate examination for the claimed conditions of hypertension and hypertensive heart disease to determine the extent and likely etiology of any heart condition(s) found, specifically opining as to the following:
* whether the Veteran likely developed heart disease, to include hypertension, within the first year after his separation from the military to a compensable degree; and 
* whether the Veteran's current diagnoses of hypertension, hypertensive heart disease or any other heart-related disorder found is directly attributable to the Veteran's in-service treatment for an upper respiratory infection, complaints of chest pain, complaints of dizziness or any other incident of his military service. 

The RO should specifically inform the examiner of the definition of "to a compensable degree" in accordance with relevant Diagnostic Codes, to include DC 7007 and 7101. 

The claims folder must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  The RO should then readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The purposes of this remand are to complete the record, and to ensure due process. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




The claim must be afforded expeditious treatment.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


